RECORD IMPOUNDED

                        NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-0585-15T1

NEW JERSEY DIVISION OF
CHILD PROTECTION AND
PERMANENCY,

        Plaintiff-Respondent,

v.

J.R. and V.G.,

        Defendants,

and

I.J.,

        Defendant-Appellant.

__________________________

IN THE MATTER OF A.G., a
minor.
__________________________

              Submitted January 24, 2017 – Decided            March 8, 2017

              Before Judges Reisner and Sumners.

              On appeal from the Superior Court of New
              Jersey, Chancery Division, Family Part, Hudson
              County, Docket No. FN-09-165-13.
            Joseph E. Krakora, Public Defender, attorney
            for appellant (Beth Anne Hahn, Designated
            Counsel, on the brief).

            Christopher S. Porrino, Attorney General,
            attorney for respondent (Andrea M. Silkowitz,
            Assistant Attorney General, of counsel; Julie
            B. Colonna, Deputy Attorney General, on the
            brief).

            Joseph E. Krakora, Public Defender, Law
            Guardian, attorney for minor (Cory H. Cassar,
            Designated Counsel, on the brief).


PER CURIAM

     In this Title 9 case, defendant I.J. appeals from a March 18,

2013 fact finding order.     We affirm substantially for the reasons

stated by Judge Bernadette N. DeCastro in her oral opinion issued

on March 18, 2013, at the close of the hearing.

     The essential facts are set forth in Judge DeCastro's opinion.

To summarize, defendant refused to provide food for her fifteen-

year-old     stepdaughter,   A.G.,   who   was   an   insulin   dependent

diabetic.     Defendant admitted to a worker from the Division of

Child Protection and Permanency (Division) that she hated the

girl, thought she was a child of the devil, and refused to cook

for her.     She admitted that when she cooked for the family, she

refused to give the child any of the food, and was angry when the

child ate some food from her father's plate.




                                     2                            A-0585-15T1
     The Division also presented testimony from a school nurse

concerning her observation of the girl's weight loss and elevated

blood sugar levels.     The nurse recounted the girl's statements

that her stepmother refused to let her eat meals at the home.    The

nurse explained that the girl needed to eat regular meals, monitor

her blood sugar levels, and take insulin, in order to avoid going

into shock and collapsing.

     According to the Division worker, the girl told her that

defendant took her house keys, which prevented her from getting

into the house in the evening and obtaining either food or her

insulin.   The worker determined for herself that no one was at the

home at the time and the girl was unable to get into the house.

As a result, the worker took the girl to a pharmacy and bought her

some insulin.

     Defendant did not testify or present any evidence at the fact

finding hearing.

     Citing G.S. v. Department of Human Services, 157 N.J. 161,

177 (1999), Judge DeCastro concluded that defendant committed

wonton, intentional, and grossly negligent conduct by depriving

an insulin dependent diabetic child of food and locking her out

of the house.      See N.J.S.A. 9:6-8.21(c)(4) (defining an abused

or neglected child).   After reviewing the record, we conclude that

Judge DeCastro's decision is supported by substantial credible

                                 3                          A-0585-15T1
evidence.    See N.J. Div. of Youth & Family Servs. v. F.M., 211

N.J. 420, 448-49 (2012).

     On    this   appeal,    defendant     attempts   to   minimize     her   own

conduct, arguing that the girl should have been responsible for

making her own meals with whatever food she could find in the

house, and she should have been responsible for managing her own

medical condition.1         Defendant presents the following points of

argument:

            THE TRIAL COURT ERRED IN FINDING THAT I.J.
            ABUSED OR NEGLECTED A.G.

                  A.    THE TRIAL COURT ERRED IN FINDING
                        THAT A.G. LACKED ADEQUATE FOOD
                        BECAUSE SHE DID NOT HAVE A COOKED
                        DINNER WITH HER FAMILY

                  B.    THE TRIAL COURT ERRED IN FINDING
                        THAT A LACK OF A COOKED DINNER WITH
                        HER FAMILY HARMED A.G.

     In light of the record, defendant's appellate contentions are

without    sufficient   merit    to   warrant   discussion     in   a   written

opinion.    R. 2:11-3(e)(1)(E).

     Affirmed.




1
 Defendant's arguments improperly rely on self-serving statements
she made to a psychologist in May 2013. The psychologist's report
was not introduced at the March 2013 fact finding hearing.

                                       4                                 A-0585-15T1